Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J), rendered March 29, 2007, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
While the defendant correctly contends that the court erred in admitting certain testimony as “prompt outcry” evidence (People v McDaniel, 81 NY2d 10, 16 [1993]), reversal is not warranted since the error was harmless (see People v Crimmins, 36 NY2d 230, 242 [1975]). Similarly, to the extent that the prosecutor made improper remarks during opening statements and summation, the error was harmless (see People v Crimmins, 36 NY2d at 242). Spolzino, J.P, Santucci, Florio and Lott, JJ., concur.